Order
Petition for Rehearing
Upon consideration of Winterrowd’s petition for rehearing,
IT IS ORDERED:
1. Winterrowd declares that he did not produce his vehicle registration during the traffic stop of January 3, 2004. Accordingly, the first sentence of the second paragraph of our decision is amended to read: “During the *593January 3rd traffic stop, Winterrowd produced his driver’s license, but he did not produce his registration or proof of insurance.”
2.In all other respects, the petition for rehearing is DENIED.
Entered by the direction of the Court.